DETAILED ACTION
This is in response to Claim filed on 09/14/2021. Regarding the remarks made by Applicant’s Representative on previously presented Claim 12 a subsequent Non-Final Office Action is presented.

Drawing Objections
The drawings are objected to because in Figure 3 the line 274 the arrow should be from power distribution 266 to the motor 246 and not the inverse as it is illustrated.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 5, 9, 13, 15, and 18-20 are objected to because of the following informalities:
 Claim 1, L. 4 and 7: “the gas turbine engine” should be “the first gas turbine engine”; 
Claim 5, L. 3: “a generator” should be “the generator”;
Claim 9, L. 2: “a generator” should be “the generator”, L. 3 “a motor” should be “a second motor”;
Claim 13, L. 12: “a third gas turbine engine” should be “the third gas turbine engine”;
Claim 15, L. 2: “a generator” should be “a second generator”;
Claim 18, L. 2: “a generator” should be “the generator”, “a motor” should be “a second motor”; and 
Claim 19-20, L. 2: “the motor” should be “the second motor”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claims  8, and 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 8: Claim 8 recites the limitation “the fourth power linkage connects the fourth spool [of the second gas turbine engine] to the second spool” the term “fourth power linkage” lacks of antecedent basis, and Claim 1 for which Claim 8 depends thereof recites “a second power linkage between the second gas turbine engine and the second spool” It is unclear if the term “fourth power linkage” refers back to the second power linkage or if it is a supplemental linkage, yielding indefiniteness. To further advance prosecution and in view of the specification, the term is interpreted as “the second power linkage”.
Regarding Claims 13: Claim 13 recites “a third power linkage between the fourth gas turbine and the third spool of the third gas turbine engine” while Claim 1 for which Claim 13 depends thereof  recites “a third power linkage between the second gas turbine engine and the third gas turbine engine”. It is not clear if the term “third power linkage” recited in Claim 13 refers back to the term “third power linkage” recited in Claim 1 or if the term recited in Claim 13 refers to an additional power linkage, yielding indefiniteness. To further advance prosecution and in view of the specification (e.g. Fig. 3) the term recited in Claim 13 is interpreted as “an additional power linkage”.
 Regarding Claims 14-15: Claims 14-15 are rejected for being dependent on rejected Claim 13. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in 



Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding Claim 3: Claim 3 which depends on Claim 1, recites the limitation “the first power linkage is a rotational mechanical coupling between the second gas turbine engine and the first spool”, which is present in Claim 1 see L. 4 that recites “a first power linkage between the second gas turbine engine and the first spool” and L. 11 that recites “the first power linkage is a mechanical rotational coupling”  Accordingly, Claim 3 does not provide further limitation from Claim 1 from which Claim 3 depends thereon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2012/0153076) in view of Dauriac (US 2015/0122944).
Regarding Claims 1 and 3: Burns discloses an aircraft gas turbine engine system (see annotated figure ‘076) comprising: a first gas turbine engine (20; Fig. 3) having first (24; Fig. 3) and second (26; Fig. 3) spools; a second gas turbine engine (22; Fig. 3); a first power linkage (78, 66 and elements operatively connected therethrough; Fig. 3) between the second gas turbine engine and the first spool of the gas turbine engine; and a second power linkage (68, 70, 44 and elements operatively connected therethrough) between the second gas turbine engine and the second spool of the gas turbine engine; a third turbine (see Figure 1 that shows two main engines,  [0014] that recites “plurality of main propulsion engines”, [0023] that recites “hybrid APU 22 is configured […] to provide sufficient thrust to taxi aircraft 10 without starting one or more engines 20”,[0042] that recites “engines 20” and “APU 22” and see annotated figure ‘076 wherein a 2nd main engines is disclosed ) wherein the first power linkage is a mechanical rotational coupling (see [0033] “shafting system 78” and “gearbox 66”).
Burns does not explicitly recite the power linkage configuration between the third gas turbine  and the second gas turbine being the same as the power linkage configuration between the first gas turbine and the second gas turbine and thus having a third power linkage between the second gas turbine engine and the third gas turbine engine; and the third power linkage is an electrical linkage comprising a generator powered by the second gas turbine engine, and a motor attached to a spool of the third gas turbine engine, driven by the generator.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Burns to have the power linkage configuration between the third gas turbine (second  main engine) and the second gas turbine (the APU) being the same configuration as the power linkage between the  first gas turbine (first main engine) and the  second gas turbine (the APU), as taught by Dauriac, in order to have a redundant, simpler, symmetrical configuration that match the symmetry of the aircraft.
Consequently, Burns once modified by Dauriac teaches a third power linkage (see annotated figure ‘076) between the second gas turbine engine and the third gas turbine engine; and the third power linkage is an electrical linkage (see annotated figure ‘076) comprising a generator powered by the second gas turbine engine, and a motor (annotated figure ‘076) attached to a spool (annotated figure ‘076) of the third gas turbine engine, driven by the generator.

    PNG
    media_image1.png
    971
    816
    media_image1.png
    Greyscale

Regarding Claim 2: Burns in view of Dauriac teaches all the limitations of Claim 1 as stated above, and Burns further discloses the first gas turbine engine is a propulsion engine (see [0017]), and the second gas turbine engine is an auxiliary power unit (APU) (see [0016]).

Regarding Claim 4: Burns  in view of Dauriac teaches all the limitations of Claim 3, as stated above, and Burns further discloses wherein the rotational mechanical coupling comprises a tower shaft (see annotated figure ‘076) disposed between the second gas turbine engine and the first spool.

Regarding Claim 5: Burns in view of Dauriac teaches all the limitations of Claim 1, as stated above, and Burns further discloses wherein the second power linkage is an electrical coupling comprising: a generator (68; Fig. 3) driven by the second gas turbine engine; and a motor (44; Fig. 3) coupled to the second spool and powered by the generator (see line 68 to 44; Fig. 3).

Regarding Claim 6: Burns  in view of Dauriac teaches all the limitations of Claim 5, as stated above, and Burns further discloses wherein the generator is driven by a spool (spool 60-64; Fig. 3) of the second gas turbine engine that is coupled by the first power linkage to the first spool (see spool 60-64 that connects 78; Fig. 3 ).

Regarding Claim 9: Burns in view of Dauriac teaches  all the limitations of Claim 1, as stated above, and Burns further discloses wherein the first power linkage is a mechanical rotational coupling (see [0033] “shafting system 78” and “gearbox 66”), and the second power linkage is an electrical linkage  (68, 70, 44 and elements operatively connected therethrough) comprising a generator (68; Fig. 3) powered by the second gas turbine engine, and a motor (44; Fig. 3) attached to the second spool, driven by the generator (see Fig. 3).

Regarding Claim 10: Burns in view of Dauriac teaches all the limitations of Claim 1, as stated above, and Burns further discloses an inter- engine gas path (86; Fig. 3) from a compressor ([0044] wherein bleed air is extracted from the first gas turbine, i.e. air form the compressor) of the first gas turbine engine to an inlet (see inlet indicated by arrow 86 on compressor 60) of the second gas turbine engine.

Regarding Claim 16: Burns discloses a method of operating (the system discloses the method of operating) a system of gas turbine engines (see annotated figure ‘076) including a first engine (20; Fig. 3) and a second engine (22; Fig. 3), the method comprising: boosting (see [0033]) a first spool (24; Fig. 3)  of the first engine using the second engine via a first power linkage (78, 66 and elements operatively connected therethrough; Fig. 3) connecting the first and second engines (see Fig. 3); and boosting (see [00018]) a second spool (26; Fig. 3)  of the first engine using the second engine via a second power linkage (68, 70, 44 and elements operatively connected therethrough) connecting the first and second engines; a third turbine with a third spool (see Figure 1 that shows two main engines,  [0014] that recites “plurality of main propulsion engines”, [0023] that recites “hybrid APU 22 is configured […] to provide sufficient thrust to taxi aircraft 10 without starting one or more engines 20”,[0042] that recites “engines 20” and “APU 22” and see annotated figure ‘076 wherein a 2nd main engines is disclosed ) wherein the first power linkage is a mechanical rotational coupling (see [0033] “shafting system 78” and “gearbox 66”).
Burns does not explicitly recites the power linkage configuration between the third gas turbine  and the second gas turbine being the same as the power linkage configuration between the first gas turbine and the second gas turbine and thus having a third power linkage connecting 
However,  Dauriac teaches an aircraft gas turbine engine system (system in figure 5) having a first gas turbine (main engine 5; Fig. 5), a second gas turbine (APU 8; Fig. 5), a third gas turbine (main engine 5’; Fig. 5) wherein the power linkage configuration between the third gas turbine and the  second gas turbine (see 1a, 1b, 80a, 80b; Fig. 5) is the same/symmetrical as the power linkage configuration between the first gas turbine and the second gas turbine.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Burns to have the power linkage configuration between the third gas turbine (second  main engine) and the second gas turbine (the APU) being the same configuration as the power linkage between the  first gas turbine (first main engine) and the  second gas turbine (the APU), as taught by Dauriac, in order to have a redundant, simpler, symmetrical configuration that match the symmetry of the aircraft
Consequently, Burns once modified by Dauriac teaches a third power linkage (see annotated figure ‘076) between the second gas turbine engine and the third gas turbine engine and boosting the third spool of the third engine using the second engine (see annotated figure ‘076); and the third power linkage is an electrical linkage (see annotated figure ‘076) comprising a generator powered by the second gas turbine engine, and a motor (annotated figure ‘076) attached to a spool (annotated figure ‘076) of the third gas turbine engine, driven by the generator.

Regarding Claim 17: Burns in view of Dauriac teaches all the limitations of Claim 16, as stated above, and Burns further discloses wherein boosting the first spool comprises mechanically coupling a fourth spool (spool 60-64) of the second engine to the first spool.

Regarding Claim 18: Burns in view of Dauriac teaches all the limitations of Claim 16, as stated above, and Burn further discloses driving a generator (70; Fig. 3) with the second engine; coupling a motor (44; Fig. 3) to the second spool; and powering the motor via the generator (see [0033]).

Regarding Claim 19: Burns in view of Dauriac teaches all the limitations of Claim 18, as stated above, and Burns further discloses wherein more power is generated by driving the generator than is transmitted from the generator to the motor (due to inevitable energy loss, e.g. friction in generator, more power is necessary to drive the generator than produced and thus transmitted by the generator).

Regarding Claim 20: Burns in view of Dauriac teaches all the limitations of Claim 19, as stated above, and Dauriac further discloses further comprising controlling delivery of power from the generator to the motor based in part on a state the first spool ([0030 and 41] wherein power from the generator is delivered to the first engine is not running, i.e. state of the first spool, to start it).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, in view of Dauriac, as applied to Claim 5 and 1, respectively, above and further in view of Jones (US 2011/0089691).

Regarding Claim 7: Burns in view of Dauriac discloses all the limitations of Claim 5, as stated above, but is silent regarding wherein the generator is driven by a power turbine of the second gas turbine engine that is rotationally isolated from the first power linkage to the first spool.
However, Jones teaches a gas turbine engine (APU 36; Fig. 2) having a first spool (17-18; Fig. 2) and a power turbine (38; Fig.2) rotationally isolated from the first spool (38 is a free turbine see for example abstract and/or Fig. 2) that power a generator (22; Fig.2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second gas turbine engine of Burns in view of Dauriac (i.e.an APU) by adding the power turbine  and connecting the power turbine to the generator, as taught by Jones, and thus having  a power turbine of the second gas turbine engine that is rotationally isolated from the first power linkage to the first spool (the power turbine of Jones is isolated from its main  spool i.e. where the first power linkage is connected thereto in Burns, see annotated figure ‘076). 
This would enable to have a power turbine directly dedicated to the generator instead of running the generator of the first spool and thus directly drive, e.g. no need of gear system, the generator as recognized by Jones (see Abstract).

Regarding Claim 8: Burns in view of Dauriac discloses all the limitations of Claim 1, as stated above, and Burns further discloses the second gas turbine engine comprises a third spool (spool 60-64, see annotated figure ‘076) and the first power linkage connects the third spool to the first spool (see annotated figure ‘076), and the second power linkage connects a generator (70; Fig. 3) coupled to the second engine (see annotated figure ‘076) to the second spool.
Burns in view of Dauriac is silent regarding the second gas turbine engine comprises a fourth spool, and the fourth spool connected to the generator, and the second power linkage connects the fourth spool to the second spool.
However, Jones teaches a gas turbine engine (APU 36; Fig. 2) having a first spool (17-18; Fig. 2) and a second spool (38 to 22; Fig. 2) with a power turbine (38; Fig.2) connected to a generator (22; Fig.2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second gas turbine engine of Burns in view of Dauriac (i.e.an APU) by adding the second spool (i.e., the fourth spool) and connecting the fourth spool to the generator as taught by Jones, and thus having the second power linkage connects the fourth spool to the second spool, in order to  extract more power from the exhaust gas and/or to directly drive the generator, as recognized by Jones (see abstract).
.


Allowable subject matter
Regarding Claims 13-15: Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent 13, “an additional power linkage between the fourth gas turbine engine and the third spool of the third gas turbine engine; and a fourth power linkage between the fourth gas turbine engine and the fourth spool of the third gas turbine engine”.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741